Case 3:18-cv-00624-C-BK Document 36 Filed 08/03/20                                  Page 1 of 1 PageID 1128



                           IN THE UNI'fED STA'fES DISTRICT COURT
                           FOR I'LIE NORTHERN DISl'zuCT OF TEXAS
                                           DALLAS DIVISION

wlLLIn M ROBIIRl' IlARNtrS.                              )
                                                         )
                         Petitioner.                     )
                                                         )
                                                         )
                                                         )
LORIE DAVIS, Director TDC,I,                             )
                                                         )
                         Respondent                      )         Civil Action No.   3:       l8-CV-624-C-BK

                                                  ORDER

        Before the Courl are thc Findings, Conclusions, and Recommendation of the United States

Magistrate Judge therein advising the Court that Petitioner's petition for a writ ofhabeas corpus

should be dismissed with prejudice as barred by the one-year statute of limitations.r

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therclbre ORDERED that the lrindings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions                     ofthe Court. For the reasons         stated


therein. Petitioncr's pctition lbr a writ ol'habeas corpus is hereby DISMISSED with prejudicc as

barred by the one-year statute    of                 .See    28 U.S.c' S 2244(d).
                                       )Iitations.
        SO ORDERED this
                                  1
                                  d      day ol August, 2020




                                                               I
                                                               I



                                                                            /t-
                                                                                  z.r-fl
                                                     S                 C     iNGS
                                                                   R              STAl'E I) TRICT JUDGT]

                                                                                           I
       I Petitioner has failed to tile objections to the Magistrate Jr.rdge's Fin               gs, Conclusio:rs, and
Reconrmendation and the time to do so has now expired.
